Citation Nr: 1227716	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  04-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease.

 (The issues of entitlement to service connection for bilateral hearing loss and entitlement to compensation under 38 U.S.C.A. § 1151 for panic disorder and dysthymic disorder are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2007, the Veteran testified at a personal hearing over which a Veterans Law Judge, who is presently no longer employed by the Board, presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  In February 2012, the Veteran declined an opportunity for a new personal hearing before a different member of the Board.

The issue on appeal was previously denied by the Board in an October 2010 decision/remand.  Claims for entitlement to service connection for bilateral hearing loss, and entitlement to compensation under 38 U.S.C.A. § 1151 for panic disorder and dysthymic disorder were remanded for further development.  The Veteran appealed the Board's denial of the claim for degenerative disc disease to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court vacated the October 2010 Board denial and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

At present, the Veteran has two, different representatives in connection with the three issues on appeal.  In March 2012, the Veteran signed a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, appointing John S. Berry, a private attorney, to represent him specifically on the claim for degenerative disc disease only.  March 2012 correspondence from the Veteran's attorney confirms this, and clarifies that the representation does not extend to the claims involving panic and dysthymic disorder, or bilateral hearing loss.  The Veteran remains represented by The American Legion with regard to the claims involving panic and dysthymic disorder, and bilateral hearing loss.  As the Veteran has separate representation for the claims on appeal, separate decisions are necessitated.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.  

In June 2012, the Veteran submitted 65 pages of private medical evidence, including psychiatric reports.  In a June 2012 90-Day Letter Response Form, the elected to have the case remanded to the RO for review of the newly submitted evidence.  Accordingly, the Board must remand this matter for RO consideration for the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2011).

Additionally, in June 2012 correspondence, the Veteran's attorney stated that in August 2011, the Veteran began receiving Social Security disability income and requested that VA obtain all records from the Social Security Administration (SSA).  The Court has recently clarified that VA is required to obtain disability records from Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Board finds that at a very minimum, there is a reasonable possibility that these records are relevant.  As such, all records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2011).

Finally, this claim must be remanded for compliance with the directives of the Joint Motion.  The Board's October 2010 decision was vacated based on its reliance on an April 2010 VA examination report.  In the report, the examiner noted that he could not review the results of a private September 30, 2004 magnetic resonance imaging (MRI) study through the computer in rendering his opinion.  In the Joint Motion, the parties found that this MRI, conducted seven months after the VA treatment that allegedly caused a worsening of his back condition, was crucial evidence as it appears to support the claim.  The parties determined that a new opinion should be obtained, and the examiner should specifically consider and discuss the September 2004 MRI report, comparing it to evidence of the Veteran's back condition dated from before the allegedly negligent VA treatment, in order to determine whether an additional disability developed as a result of the VA treatment.

Under these circumstances, the Board finds that the RO must obtain a supplemental medical opinion from the April 2010 VA examiner, if available.  In rendering the supplemental opinion, the examiner should include a complete rationale for the opinions expressed.  The RO should arrange for the Veteran to undergo new VA examination in connection with this claim only if the April 2010 VA examiner is not available, or the designated examiner is unable to provide the requested opinions without examining the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.  If records are not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Forward the entire claims file, to include a copy of this REMAND, to the VA examiner that prepared the April 2010 report for an addendum opinion.

The examiner is requested to review all pertinent records associated with the claims file, particularly the February 2004 physical therapy treatment records and those documenting the Veteran's back condition before and after the February 2004 treatment, and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that ), that the Veteran incurred an additional back disability resulting from his February 2004 VA medical treatment.  If so, the examiner should explain whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment; or (b) an event not reasonable foreseeable.  

In so doing, the examiner must specifically consider and discuss the private September 30, 2004 MRI report of record.  At present, this document is marked and located near the top of the first volume of the Veteran's claims file.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed above.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO should readjudicate the claim. All applicable laws and regulations, and all evidence received since the April 2010 supplemental statement of the case, to include in the electronic claims file, should be considered.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



